Citation Nr: 0608141	
Decision Date: 03/21/06    Archive Date: 03/29/06	

DOCKET NO.  99-20 286A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an effective date prior to January 30, 
1996 for an award of service connection for residuals of left 
ankle sprain. 

2.  Entitlement to an effective date prior to January 30, 
1996 for an award of service connection for the residuals of 
left sacroiliac strain. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for the residuals of left hip fracture prior to 
January 30, 1996. 

4.  Entitlement to an evaluation in excess of 20 percent for 
the residuals of left hip fracture prior to April 7, 2003. 

5.  Entitlement to a current evaluation in excess of 30 
percent for the residuals of left hip fracture.



REPRESENTATION

Veteran represented by:	Widener University Volunteer 
Legal Services


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
September 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of various decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.

This case was previously before the Board in November 2003, 
at which time it was remanded for additional development.  At 
that same time, the Board issued a decision establishing an 
effective date of June 14, 1978 for an award of service 
connection for the residuals of a left hip scar.  This 
constituted a full grant of the benefit sought.  Accordingly, 
that issue, which was formerly on appeal, is no longer before 
the Board.

Finally, the Board notes that, during the course of a hearing 
before the undersigned Acting Veterans Law Judge in April 
2003, the veteran and his accredited representative withdrew 
from consideration the issue of entitlement to compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151.  
Accordingly, that issue is also no longer before the Board.


FINDINGS OF FACT

1.  On January 30, 1996, there was received the veteran's 
"reopened" claim for service connection for the residuals of 
fracture of the left hip.

2.  The veteran's entitlement to service connection for the 
residuals of left ankle sprain and left sacroiliac strain 
arose no earlier than November 24, 1998, the date of a VA 
examination demonstrating the presence of those disabilities, 
and their apparent relationship to his (now service-
connected) residuals of left hip fracture.

3.  Prior to January 30, 1996, the veteran's service-
connected residuals of left hip fracture were productive of 
no more than slight disability.

4.  During the period from January 30, 1996 to April 6, 2003, 
the veteran's service-connected residuals of left hip 
fracture were productive of no more than moderate disability.

5.  The veteran's service-connected residuals of left hip 
fracture are currently productive of no more than marked 
disability.


CONCLUSIONS OF LAW

1.  An effective date earlier than January 30, 1996 for an 
award of service connection for left ankle sprain is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5110 (West 2002); 38 
C.F.R. § 3.400 (2005).

2.  An effective date earlier than January 30, 1996 for an 
award of service connection for residuals of left sacroiliac 
strain is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5110 
(West 2002); 38 C.F.R. § 3.400 (2005).

3.  The criteria for an initial evaluation in excess of 10 
percent for left hip fracture prior to January 30, 1996 have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a and Part 4, Code 5255 (2005).

4.  The criteria for an evaluation in excess of 20 percent 
for left hip fracture during the period from January 30, 1996 
to April 6, 2003 have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a and Part 4, Code 5255 (2005).

5.  The criteria for a current evaluation in excess of 30 
percent for left hip fracture have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a and Part 4, Code 5255 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100. 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  The Court also held, however, that providing VCAA 
notice to the claimant after the initial decision could 
satisfy the requirements of the VCAA if the timing of the 
notice was not prejudicial to the claimant.  Pelegrini, 18 
Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of events in this 
case.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have had any effect on the 
case, or to have caused injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See Mayfield, supra; ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

In this case, in correspondence of April 2003, and again in 
September and December 2004, the RO provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate his claims, as well as what information and 
evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence 
pertaining to his claims.

The veteran and his representative were also provided with a 
copy of the appealed rating decisions, as well as July 1999 
and December 2002 Statements of the Case (SOC), and April 
2000, September 2002, and September 2005 Supplemental 
Statements of the Case (SSOC).  These documents provided them 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding the 
veteran's claims.  By way of these documents, they were also 
specifically informed of the cumulative evidence already 
provided to VA, or obtained by VA on the veteran's behalf.  
Therefore, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate his claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, as well as postservice 
medical records and examination reports.  Under the 
circumstances of this case, the veteran has received the 
notice and assistance contemplated by law, and adjudication 
of his claims poses no risk of prejudice to him.  See 
Mayfield, supra; Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002; Dela Cruz v. Principi, 
15 Vet. App. 143 (2001) (VCAA does not require remand where 
VA thoroughly discussed factual determinations leading to 
conclusions and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claim).

Factual Background

A VA record of hospitalization covering the period from late 
January to late February 1977 reveals that the veteran was 
hospitalized at that time for an unrelated medical problem.  
During the veteran's hospitalization, the veteran stated 
that, while in service, he had sustained a bayonet wound to 
the palmar aspect of his left hand, which had resulted in 
numbness over the radial aspect of his long finger.  
According to the veteran, he had undergone the excision of a 
painful neuroma approximately two years after his original 
injury.  Currently, the veteran experienced some loss of 
sensation over his ring finger, and, accordingly, "wished 
something to be done."  Following surgery for the unrelated 
medical problem, the veteran was transferred to orthopedic 
service, where on the 16th of February, he underwent a sural 
nerve graft to the digital nerve of the third finger of his 
left hand.  The veteran tolerated the surgical procedure 
well, and left the hospital approximately one week later.

On June 14, 1978, there was received the veteran's claim for 
service connection for the residuals of a fracture of his 
left hip, reportedly the result of his previous right foot 
(sural nerve) surgery.

On VA orthopedic examination in September 1978, the veteran 
complained of an ache in his left hip, in addition to an 
inability to put his full weight on his left side.  
Reportedly, the veteran wished evaluation of his left hip 
fracture and right sensory deficit resulting from the 
surgical removal of the sural nerve on the right.  According 
to the veteran, in 1963, while in service, he had sustained a 
bayonet injury which eventually led to nerve grafting (in 
1977) of his left hand utilizing the right sural nerve.  
According to the examiner, the deficit experienced as a 
result of the removal of the sural nerve was "usually 
minimal."  However, the veteran was claiming that this 
deficit was responsible for a fall in January 1978.  
According to the veteran, at that time, he was standing at 
the top of a flight of stairs with his right side facing the 
stairs and the front of his body facing the wall.  
Reportedly, as the veteran eased toward his right, the 
decreased sensation in his right foot did not allow him to 
realize that he was stepping onto the stairs, with the result 
that he fell, sustaining a fracture to his left hip.

On VA neurologic examination, likewise conducted in September 
1978, the veteran's history and complaints were recounted.  
According to the veteran, in February 1977, he had a right 
sural nerve taken for a left ulnar graft.  Subsequently, in 
December 1977, the veteran reportedly sustained a fracture of 
his left hip.  Noted at the time of examination was that the 
veteran had been referred for evaluation of motor and sensory 
systems affecting the leg from which the sural nerve had been 
taken.

In a rating decision of October 1978, the RO granted service 
connection for the residuals of excision of the sural nerve 
from the right leg, but denied service connection for the 
residuals of left hip fracture.

In May 1995, there were received private records of 
hospitalization covering the period from late December 1977 
to early January 1978.  Those records revealed that the 
veteran had been admitted for treatment of an 
intertrochanteric fracture of his left hip.  Following 
sufficient medical examination and clearance, the veteran 
underwent a Jewett nailing utilizing an image intensifier.  
Postoperative radiographic studies showed the position of the 
nail and the fracture to be excellent.  The veteran was 
started on crutch walking one week following his fracture, 
and did "very well."  The veteran's sutures were removed on 
January 6, 1978.  At that time, the wound was described as 
"well healed."  At the time of discharge, the veteran was 
both afebrile and asymptomatic.  The pertinent diagnosis 
noted was postoperative Jewett nailing for an 
intertrochanteric fracture, comminuted in nature, on the 
left.

On January 30, 1996, there was received the veteran's 
"reopened" claim for service connection for the residuals of 
left hip fracture.

On VA orthopedic examination on November 24, 1998, the 
veteran complained of increasing pain in his left hip.  
According to the veteran, this pain dated back to an episode 
involving a nerve graft taken from his right foot.  
Reportedly, the nerve graft resulted in some numbness in the 
veteran's right foot, causing him to fall down a flight of 15 
steps, fracturing his left hip.  Following that incident, the 
veteran underwent an open reduction and internal fixation of 
his left hip.  When questioned, the veteran stated that he 
had been "doing  pretty well" until about five years ago.  At 
that time, the pain increased in his left hip and thigh.  
According to the veteran, his pain now occurred on a daily 
basis both with and without rest.  Activity and weather 
changes increased his symptoms.  However, the veteran did not 
use a cane and took no medication.  Nor had he seen a doctor 
for his left hip, in spite of his increasing pain.  The 
veteran additionally complained of pain in his left foot, 
with injections in the past, but not recently.

On physical examination, the veteran ambulated with a left 
limp.  Changing his position from seated to the upright 
position increased his symptoms in the left hip.  Palpation 
revealed tenderness involving the left sacroiliac joint, and 
the gluteal muscle.  The veteran could forward flex his 
lumbar spine to the lowest one-quarter of the tibia, 
hyperextend 5 degrees, and laterally bend bilaterally to 
10 degrees, though with symptoms in the lower back at the 
left sacroiliac level.  Examination of the veteran's left hip 
revealed decreased motion, to include 75 degrees of forward 
flexion, backward flexion to 0 degrees, full 
abduction/adduction, internal rotation to neutral (0 
degrees), and external rotation to 20 degrees, with pain in 
all ranges of motion.  There was mild atrophy of the left 
gluteal muscle, though leg length was described as equal.  
Further examination revealed some tenderness in the veteran's 
left ankle at the anterolateral aspect accompanied by mild 
swelling laterally.  However, there was no evidence of any 
gross instability.  Dorsiflexion was to 0 degrees, with full 
plantar flexion, and inversion of 10 degrees with pain in the 
left ankle.

Radiographic studies of the veteran's lumbosacral spine were 
consistent with degenerative joint disease at the lower 
apophyseal joints.  Similar studies of the veteran's pelvis 
revealed the sacroiliac joints to be unremarkable, with 
normal joint space at the hip bilaterally.  Radiographic 
studies of the veteran's left hip showed a metallic surgical 
pin within the neck of the femur.  There were side-plated 
screws along the proximal femoral shaft, and the joint space 
of the hip was unremarkable.  Noted at the time of evaluation 
was that the veteran's hip prosthesis was intact, with no 
evidence of bony erosion or fracture.

The pertinent diagnoses noted were status post open reduction 
and internal fixation of the left hip, with adhesive 
capsulitis and post-traumatic degenerative joint disease; and 
chronic left sacroiliac strain and sprain, with chronic 
sprain of the left ankle and degenerative joint disease.

At the direction of the Board, the RO, in a rating decision 
of March 1999, granted service connection (and a 20 percent 
evaluation) for the residuals of left hip fracture, effective 
from January 30, 1996, the date of receipt of the veteran's 
"reopened" claim.  That same rating decision granted service 
connection for the residuals of left ankle and left 
sacroiliac sprain, with each disability evaluated as 
10 percent disabling from January 30, 1996.

VA outpatient treatment records covering the period from June 
1999 to February 2002 show treatment during that time for, 
among other things, left hip pain.

In a rating decision of September 2002, a Decision Review 
Officer granted an effective date of June 14, 1978 (and an 
initial 10 percent evaluation) for the service-connected 
residuals of left hip fracture.  That same rating decision 
assigned a 20 percent evaluation for residuals of left hip 
fracture effective from January 30, 1996.

During the course of a hearing before the undersigned Acting 
Veterans Law Judge on April 7, 2003, the veteran offered 
testimony regarding the current and past severity of his 
various disabilities.  Submitted by the veteran's accredited 
representative at the hearing was a Brief in Support of 
Additional Award of Compensation.

During the course of VA outpatient treatment in July 2003, 
the veteran denied problems with swelling in his lower 
extremities.  However, "every once in awhile," the veteran's 
left leg would reportedly swell "secondary to his service-
connected disability of the left hip."

On VA orthopedic examination in September 2004, the veteran's 
history and complaints were recounted.  According to the 
veteran, while his left hip fracture had healed, he continued 
to experience pain in his left groin and left buttock area, 
as well as in the left posterior pelvis extending into the 
left lumbar region.  When questioned, the veteran rated his 
hip pain as 5/10 "at its worst."  Reportedly, the veteran 
experienced exacerbations and remissions which were related 
to his level of activity.  According to the veteran, his 
sacroiliac and lower back pain could reach 7 or 8 on a scale 
of 10 "at its worst."  When further questioned, the veteran 
complained of pain in his back and hip area on a daily basis.  
Reportedly, the veteran's hip pain extended partly down the 
anterior left thigh at times.  Overall, according to the 
veteran, his hip and lower back pains had gotten worse with 
the passage of time.

On physical examination, range of motion measurements of the 
veteran's left hip showed flexion to 60 degrees, at which 
point the veteran experienced the onset of  pain, with 
further flexion to 90 degrees in spite of the pain.  
Abduction was to 25 degrees on the left to the point of onset 
of pain, with a total of 30 degrees of abduction in spite of 
that pain.  Adduction was to 15 degrees on the left to the 
point of onset of pain, with maximum adduction in spite of 
that pain of 20 degrees. External rotation was to 30 degrees 
on the left to the point of onset of pain, for a total of 35 
degrees in spite of pain.  Internal rotation was to 10 
degrees on the left, to the point of onset of pain, with the 
veteran unable to tolerate any further internal rotation 
beyond that point.  According to the veteran, his hip motion 
was painful, with pain extending up the posterior left hip 
and lower back.  Muscle strength about the left hip was 4/5, 
with any weakness apparently the result of pain.  Noted at 
the time of examination was that there was no evidence of 
muscle spasm or atrophy.  However, there was moderate 
tenderness diffusely about the left lower back extending into 
the posterior left pelvic and hip area.

Radiographic studies of the veteran's left hip showed a fully 
healed fracture in anatomic position, with no residuals 
sufficient to identify where the fracture had been located.  
A Jewett nail and screws were in the proximal femur extending 
into the femoral head, and there was a small amount of 
ectopic bone about the greater trochanter.  Noted at the time 
of examination was that the veteran's hip joint "appeared 
normal."  The pertinent clinical impression was of a healed 
fracture of the left hip with residual arthrofibrosis and 
pain on motion.  In the opinion of the examiner, the 
veteran's left hip fracture would produce some impairment of 
the ability to perform working movements, as demonstrated by 
limited joint motion, and some limitation of strength, speed, 
and endurance, but with no effect on coordination.  Range of 
motion and joint function would additionally be limited 
mainly by pain, thought less so by fatigue, weakness, or lack 
of endurance following repetitive use of the left hip.

In a rating decision of November 2004, the RO granted a 30 
percent evaluation for the residuals of left hip fracture, 
effective from April 7, 2003, the date of the veteran's claim 
for increase.

On VA orthopedic examination in March 2005, the veteran 
complained of gradually worsening pain in his left hip which 
radiated down his leg.  According to the veteran, his hip 
pain was constant, but varied in intensity.  When questioned, 
the veteran reported problems with pain, weakness, and the 
stiffness of his hip accompanied by an occasional sensation 
of locking.  Reportedly, this pain was aggravated by cold 
weather and heavy physical activity.

On physical examination, there was a limited range of motion 
of the left hip.  Flexion was to 90 degrees actively and to 
70 degrees passively.  Noted at the time of examination was 
that movement was painful after 60 degrees.  Extension of the 
veteran's left hip was limited to 10 degrees passively and to 
0 degrees actively.  Adduction was 20 degrees passively and 
15 degrees actively.  Abduction was 30 degrees passively and 
20 degrees actively.  External rotation was to 50 degrees 
passively and to 40 degrees actively, with internal rotation 
to 30 degrees passively.  Noted at the time of examination 
was that the veteran's gait was antalgic secondary to hip 
pain.

In the opinion of the examiner, based on his history and 
physical examination, the veteran appeared to suffer from a 
mild limitation of movement in his left hip, but moderate 
limitation with regard to his normal activities.  The veteran 
was unable to squat to assume other postures required for 
regular heavy work.  Accordingly, there appeared to be a 
moderate limitation of activities related to the veteran's 
left hip pain.  According to the examiner, the veteran 
appeared to have a mild to moderate limitation of function 
secondary to left hip pain, which limitation depended on his 
degree of physical activity.

A review of the record discloses that the veteran is 
currently in receipt of a combined 80 percent evaluation for 
his various service-connected disabilities, in addition to a 
total disability rating based upon individual unemployability 
and Dependents' Educational Assistance under the provisions 
of 38 U.S.C. Chapter 35.

Analysis

The veteran in this case seeks an effective date earlier than 
January 30, 1996 for awards of service connection for the 
residuals of left ankle and left sacroiliac strain.  In 
pertinent part, it is argued that, inasmuch as the veteran's 
left ankle and low back problems are "part and parcel" of his 
service-connected residuals of left hip fracture, he is 
entitled to the same effective date assigned that disability, 
which is to say, June 14, 1978.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).  Service connection may 
additionally be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2005).  Moreover, where there 
is aggravation of a nonservice-connected condition which is 
proximately due to or the result of a service-connected 
condition, the veteran may be compensated for the degree of 
disability (but only that degree) which is over and above the 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase is the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
An award of disability compensation based on direct service 
connection is effective the date following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year from separation from service; 
otherwise, the date of receipt of claim, or date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110 (West 2002); 
38 C.F.R. § 3.400 (2005).

In the present case, it is true that the veteran's original 
claim for service connection for the residuals of left hip 
fracture was received on June 14, 1978.  However, a review of 
correspondence constituting that claim shows no mention of or 
reference to problems with the veteran's left ankle or lower 
back.  While on VA orthopedic and neurologic examinations in 
September 1978, the veteran described his various right foot 
problems, and the alleged relationship between those problems 
and his subsequent fracture of the left hip, he once again 
made no mention of either his left ankle or lower back.  Not 
until a subsequent VA orthopedic examination in November 1998 
was there noted any pathology whatsoever of the veteran's 
left ankle or left sacroiliac joint.  Based on such evidence, 
the RO granted service connection and assigned appropriate 
ratings effective the date of receipt of the claim which led 
to that examination, which is to say, the claim received on 
January 30, 1996.

As noted above, the effective date of an evaluation and award 
of compensation based on an original claim is the date of 
receipt of claim, or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2005).  In the case at hand, 
"entitlement arose" no earlier than November 24, 1998, the 
date of the VA examination establishing entitlement to 
benefits.  The RO, in awarding an effective date of January 
30, 1996, (that is, the date of receipt of claim), was more 
than generous in its determination as to the veteran's 
entitlement to benefits.  Under such circumstances, an 
effective date earlier than January 30, 1996 for the awards 
of service connection for the residuals of left ankle and 
left sacroiliac sprain is not warranted.

Turning to the remaining issues involving "staged" ratings 
for the veteran's service-connected residuals of left hip 
fracture, the Board notes that disability evaluations are 
intended to compensate for the average impairment of earning 
capacity resulting from a service-connected disability.  They 
are primarily determined by comparing objective clinical 
findings with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including § 4.2 [see Schafrath v. Derwinski, 1 Vet. App. 589 
(1989)], the regulations do not give past medical reports 
precedence over current findings.

In the case at hand, service connection and an initial 10 
percent evaluation for the residuals of left hip fracture 
were ultimately made effective June 14, 1978, the date of 
receipt of the veteran's original claim for service 
connection.  The veteran was subsequently awarded a 20 
percent evaluation for those same residuals of hip injury, 
effective from January 30, 1996, the date of receipt of a 
subsequent "reopened" claim.  A 30 percent evaluation for the 
service-connected residuals of left hip fracture was assigned 
from April 7, 2003, the date of a hearing before the 
undersigned Acting Veterans Law Judge, at which time the 
veteran and his representative submitted documents requesting 
"increase."

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentaged evaluations for separate periods based on the 
facts found during the appeal.

Pursuant to applicable law and regulation, a 10 percent 
evaluation is warranted (by analogy) where there is malunion 
of the femur productive of slight hip disability.  A 10 
percent evaluation is similarly warranted where there is a 
limitation of rotation of the thigh such that the veteran 
cannot toe-out more than 15 degrees, or a limitation of 
adduction such that he is unable to cross his legs.  A 10 
percent evaluation is likewise warranted where there is a 
limitation of flexion of the thigh to 45 degrees, or a 
limitation of extension to 5 degrees.  38 C.F.R. § 4.71a and 
Part 4, Codes 5251, 5252, 5253, 5255 (2005).

A 20 percent evaluation is warranted (by analogy) where there 
is malunion of the femur resulting in moderate hip 
disability.  A 20 percent evaluation is, similarly, warranted 
there is a limitation of abduction of the thigh with motion 
lost beyond 10 degrees, or a limitation of thigh flexion to 
30 degrees.  38 C.F.R. § 4.71a and Part 4, Codes 5252, 5253, 
5255 (2005).

A 30 percent evaluation is warranted for the service-
connected residuals of left hip fracture (by analogy) where 
there is malunion of the femur resulting in marked hip 
disability.  A 30 percent evaluation is, similarly, warranted 
where there is a limitation of flexion of the thigh to 20 
degrees.  38 C.F.R. § 4.71a and Part 4, Codes 5252, 5255 
(2005).

In order to warrant an increased, which is to say, 40 percent 
or greater evaluation for the service-connected residuals of 
left hip fracture, there must be demonstrated a limitation of 
flexion of the thigh to 10 degrees, or, in the alternative, a 
fracture of the surgical neck of the femur with false joint.  
An increased rating would, additionally, be warranted were 
there to be evidence of nonunion of the femur, without loose 
motion, with weight-bearing preserved with the aid of a 
brace, or with loose motion accompanied by a spiral or 
oblique fracture.  Finally, an increased rating would be 
warranted were there to be evidence of a flail hip joint, or 
ankylosis (either favorable or unfavorable) of the affected 
hip.  38 C.F.R. § 4.71a and Part 4, Codes 5250, 5252, 5254, 
5255 (2005).

Based on the aforementioned, it is clear that, prior to 
January 30, 1996, the veteran's service-connected residuals 
of left hip fracture were not more than "slightly" disabling.  
In that regard, following the veteran's left hip surgery in 
late December 1977, the postoperative position of the Jewett 
nail and fracture were both described as "excellent."  The 
veteran was begun on crutch walking only one week following 
his hip fracture, and reportedly did "very well."  On January 
6, 1978, he was discharged as "asymptomatic."

The Board observes that, at the time of VA orthopedic and 
neurologic examinations in September 1978, there were noted 
only subjective complaints of an "ache" in the  left hip, 
with an inability to put the veteran's full weight on his 
left side.  Significantly, those examinations are essentially 
devoid of clinical findings regarding the veteran's left hip.  
Nor is there any indication that, during the period from late 
December 1977 (the date of the veteran's hip surgery) to 
November 24, 1998 (the date of the VA orthopedic examination) 
the veteran received any treatment for his residuals of hip 
fracture.  Significantly, it was the date of claim which 
precipitated that examination which was taken by the RO as 
the date for initiation of the veteran's subsequent 20 
percent evaluation for his service-connected left hip 
fracture residuals.  Under the circumstances, the Board is of 
the opinion that an evaluation in excess of 10 percent for 
the service-connected residuals of left hip fracture prior to 
January 30, 1996 is not warranted.

As noted above, the 20 percent evaluation for the service-
connected residuals of left hip fracture awarded from January 
30, 1996 was based in large part on a VA orthopedic 
examination of November 1998.  That examination showed some 
limitation of motion of the veteran's left hip, though with 
75 degrees of forward flexion, 0 degrees of backward flexion, 
and full abduction and adduction.  At no point was it 
indicated that the veteran experienced a limitation of thigh 
flexion to 20 degrees sufficient to warrant the assignment of 
an increased evaluation.  Nor was there evidence of any 
marked hip disability or ankylosis of the left hip joint.

The Board observes that, based on the evidence of record, it 
would appear that, during the period from January 1996 to 
April 2003, the veteran received only intermittent treatment 
for complaints of left hip pain.  Not until September 2004, 
at which time the veteran underwent an additional VA 
orthopedic examination, was there evidence of increased 
symptomatology sufficient to warrant the assignment of an 
increased evaluation.  Under the circumstances, the Board is 
of the opinion that, during the period from January 30, 1996 
to April 6, 2003, the veteran's service-connected residuals 
of left hip fracture were no more than moderate in severity.  
Accordingly, an evaluation in excess of 20 percent for that 
period is not warranted.

Turning to the issue of a current evaluation in excess of 30 
percent for the service-connected residuals of left hip 
fracture, the Board notes that, at the time of the 
aforementioned VA orthopedic examination in September 2004, 
the veteran voiced continued complaints of left hip pain.  
However, the veteran rated that pain as no more than "5/10" 
at its worst.  Range of motion measurements, while showing 
some definite restriction in movement of the veteran's left 
hip, were insufficient to warrant the assignment of an 
evaluation in excess of 30 percent.  While muscle strength 
about the veteran's left hip was 4/5, any weakness appeared 
to be for the most part pain-related.  Moreover, at the time 
of examination, there was no evidence of either muscle spasm 
or atrophy.

The Board notes that, at the time of a more recent VA 
orthopedic examination in March 2005, the veteran complained 
of hip pain which was constant, but which varied in 
intensity.  While on physical examination, the veteran was 
found to have a somewhat limited range of left hip motion, in 
the opinion of the examiner, the veteran had no more than a 
moderate limitation of his activities as a result of his left 
hip pain.  Significantly, at no time was it indicated that 
the veteran suffered from an impairment of the left femur or 
limitation of flexion of the left thigh sufficient to 



warrant the assignment of an increased evaluation.  Nor was 
there any evidence of ankylosis of the left hip joint.

Based on the aforementioned, the Board is of the opinion that 
the veteran's service-connected left hip disability is, at 
present, no more than markedly disabling.  Under the 
circumstances, an evaluation in excess of 30 percent is not 
warranted.

In reaching the above determinations, the Board has given due 
consideration to the veteran's testimony given at the time of 
a hearing before the undersigned Acting Veterans Law Judge in 
April 2003.  Such testimony, while informative, is 
regrettably not probative when taken in conjunction with the 
entire evidence of record.  The Board does not doubt the 
sincerity of the veteran's statements.  Those statements, 
however, in and of themselves, do not provide a persuasive 
basis for a grant of the benefits sought in light of the 
evidence as a whole.


ORDER

An effective date prior to January 30, 1996 for an award of 
service connection for the residuals of left ankle sprain is 
denied.

An effective date prior to January 30, 1996 for an award of 
service connection for the residuals of left sacroiliac 
sprain is denied.

An initial evaluation in excess of 10 percent for the 
residuals of left hip fracture prior to January 30, 1996 is 
denied.

An evaluation in excess of 20 percent for the residuals of 
left hip fracture prior to April 7, 2003, is denied.



A current evaluation in excess of 30 percent for the 
residuals of left hip fracture is denied.



	                        
____________________________________________
	HEATHER J. HARTER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


